WINTER, Circuit Judge,
dissenting:
I respectfully dissent.
For the reasons stated in Judge Carda-mone’s opinion, I agree that a putative victim is not a party to the determination of whether a criminal sentence should include an order of restitution or to the determination of the amount of that restitution. I also agree that the touchstone of appellate standing is injury in fact. However, once an award of restitution has been finally determined, the defendant loses all legal interest in subsequent proceedings concerning that award. When the parties to such a subsequent proceeding are competing claimants seeking part of the restitution fund, such parties can, I believe, show injury in fact.
The instant case illustrates this principle. Both defendants agreed to restitution in a stipulated amount and thereafter had no interest in the distribution of the fund. Had the district judges then determined that the trustee should get the award, the students would have been left with a liability on the loans, and the government would have suffered losses if, as seems likely, the loans were uncollectible.1 Giving the award to the trustee seems to me to be a direct, palpable injury, and I see no reason why either the students or the government should not have been able to appeal such a decision. For similar reasons, I would allow the trustee to appeal.
However, I agree with my colleagues that the award should be used only to decrease the students’ liability on the loans.

. The government appears to have agreed before Judge Sweet to a cash distribution of some of the award to the students rather than its use to pay off the loans. On this appeal, it stood mute. Given that the taxpayers stand to lose some $24 million as a result of the defendants' crimes, the government’s seeming indifference to the distribution of the $1 million in restitution is not to be applauded.